DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

               Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ginsburg et al 20150327962.
               Regarding Claims 1 and 17, Ginsberg discloses a gingival overlay denture (Figs. 8A-8C, [0020]- [0022) comprising: a denture core ((120), [0054]-[0055]) having tooth material (122), and comprising: a gingival core (Fig. 1, (2), [0047]-[0048]) having an overlay layer (10, 12, 14) configured from removed portions of the denture core ([0049]), the gingival core further having a gingival overlay (Figs 8A-8C, (612, 610, 618, 616), [0032], [0083]-[0086]) comprising a layer of material ([0032]) configured to mimic natural gingiva (Figs. 8A-8C), the gingival overlay being applied to the overlay layer ([0032], [0083]- [0086]); and an artificial dentition structure formed integrally with the gingival core ([0034], [0044]-[0045]).  The recitations “configured from removed portions of the denture core” and “configured to 

                 Regarding Claims 2 and 18, the gingival core further comprises: a lingual surface ((618), [0083], [0077]); a hard palate surface ((620), [0083], [0077]); and a buccal-facial surface ((612), [0083], [0077]); wherein the overlay layer/gingival core surface further comprises: a lingual layer comprising a cutaway area of the lingual surface of the gingival core ((740), [0085]-[0086); a hard palate layer ((712), [0085]-[0086]) coincident with the hard palate surface; and a buccal-facial layer ((710), [0085]-[0086]) comprising a cutaway area of the buccal-facial surface (ridge (710) is effectively a cutaway area).

                 Regarding Claims 3-5, the buccal-facial layer is at least partially bounded by a buccal-facial dentition chamfer configured to provide a transition from the buccal-facial surface of the gingival core to an artificial dentition structure ((310), [0095]); the lingual layer is at least partially bounded by a lingual dentition chamfer configured to provide a transition from the lingual surface of the gingival core to an artificial dentition structure ((310), [0095]): the hard palate layer is at least partially bounded by the lingual surface of the gingival core ([0047]- [0049]).

                 Regarding claims 6-8, the gingival overlay comprises: a buccal-facial overlay comprising a portion of the gingival overlay coincident with the buccal-facial layer (Figs. 5A-SB and 8A-8C); the buccal- facial overlay covers at least a portion of the buccal-facial surface and at least partially fills the buccal- facial layer (Figs. SA-5B and 8A-8C) the buccal-facial overlay comprises a buccal-facial-dentition interface 

               Regarding claims 9-11, the gingival overlay comprises: a lingual overlay comprising a portion of the gingival overlay coincident with the lingual layer (Figs. 5SA-5B and 8A-8C); the lingual overlay covers at least a portion of the lingual surface and at least partially fills the lingual layer(Figs. 5SA-SB and 8A-8C); the lingual overlay comprises a lingual-dentition interface edge (Figs. 5A-5B and 8A-8C) comprising a terminal edge of the lingual overlay proximate to an artificial dentition structure (Figs. SA-5B and 8A- 8C) whereby a smooth transition between the lingual overlay and the artificial dentition structure is achieved.

              Regarding claims 12-14, the gingival overlay comprises: a hard palate overlay (as cited above) comprising a portion of the gingival overlay coincident with the hard palate layer, the hard palate overlay covers at least a portion of the hard palate surface and at least partially fills the hard palate layer; the hard palate overlay comprises a palatine raphe apex ([0046]-[0048] discloses the scan and model of the patient’s palate, which includes anatomical landmarks as claimed) comprising a region of thickening corresponding to a location of a natural palatine raphe (the region formed to the contours of the patient’s palate, which includes anatomical landmarks as claimed).

             Regarding claims 15 and 16, the denture core further comprises an edentulous ridge interface surface comprising a shape corresponding to a patient's edentulous ridge ((10), [0047])); the edentulous ridge interface surface comprises at least one hamular notch interface surface comprising a shape corresponding toa patient's hamular notch (0046]-[0048] discloses the scan and modeling of the .

Response to Arguments
Applicant's arguments filed 11/8/21 have been fully considered but they are not persuasive.
On page 1 of applicant’s remarks, applicant argues that Ginsburg does not show an additive layer upon cutaway portions of the dental core or base that is reduced, because Ginsburg allegedly shows additional material at a “seam” joining an arch or “phlange” to a denture base within the arch cutaway.  This is not found persuasive because, as pointed out in the above rejection of claim 1, Ginsburg clearly shows additional material on a cutaway (reduced) portion of the base.  Applicant also argues that Ginsburg does not meet the limitation of “configured from removed portions of the denture core” because Ginsburg recites in Section 47 that the model 2 is “merely illustrative” and does not meet the definition of a gingival overlay denture, much less a denture core.  This is not found persuasive because Ginsburg clearly discloses all structural elements as recited in claim 1.  The fact that Ginsburg refers to the model as “merely illustrative” does not negate from the structural elements that are disclosed.
On page 2 of applicant’s arguments, applicant argues that Ginsburg does not use the specific phrase “overlay layer” and refers to fig. 8B of Ginsburg where the seam/gap is filled, to allegedly show that this is not an “overlay layer”.  This is not found persuasive because it is the examiner’s position that “overlay layer” only requires one material, on top of another.  
On page 3 of applicant’s arguments, applicant argues that Ginsburg does not perform the function “configured from removed portions of the denture core”.  This is not found persuasive because, as pointed out by the examiner, Ginsburg only needs to be capable of performing such function.  It is the examiner’s position that the overlay layer is “configured” (capable of being) from removed portions of the denture core.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772